Citation Nr: 1125082	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant's deceased spouse (the Veteran) had active service from August 8, 1946 to May 3, 1949.  He died in June 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The cause of the Veteran's death was broncho-pneumonia.

3.  At the time of death, service connection was not in effect for broncho-pneumonia or any disorder.  

4.  The Veteran did not sustain a respiratory injury or disease, to include broncho-pneumonia, in service.

5.  Symptoms of broncho-pneumonia were not chronic in service.

6.  Symptoms of broncho-pneumonia have not been continuous since service separation.

7.  The broncho-pneumonia that caused the Veteran's death is not related to active service.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a July 2008 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for DIC based on service connection for the cause of death, as well as what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Regarding the Hupp requirements, the Veteran was not service connected for any disabilities during his lifetime; therefore, the first and second requirements are moot.  The July 2008 letter and a May 2009 letter included an instruction that the appellant should submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death.  This satisfies the third Hupp requirement.  

The RO has certified that the Veteran's service records are fire related and cannot be reconstructed.  The appellant was informed of this fact, and was notified that she could submit or identify evidence from other sources.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The Board recognizes that in cases in which records are presumed to have been or were destroyed while the file was in the possession of the government, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board also acknowledges that a VA medical opinion has not been obtained with respect to the claim for service connection for the cause of the Veteran's death.  Section 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the Veteran is disabled as a result of a personal injury or disease...while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Id. at 1322, n.1.  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim. 

Nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

The Board finds that a VA opinion is not necessary in order to decide this claim.  For the reasons explained in this decision, the Board finds that there is no credible evidence of any in-service disease or injury.  Because there is no in-service injury or disease to which competent medical opinion could relate the cause of death, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of credible evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's respiratory disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of competent and credible evidence of both in-service injury or event and a current diagnosis.  As the Board has found not credible the appellant's account of her knowledge of a respiratory disorder shortly after service, and the Veteran's description to her of its having onset in service, referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Service Connection for the Cause of Death

The appellant contends that she met the Veteran after his service.  Records show that they were married in January 1957.  The appellant contends that the Veteran related to her that he began experiencing respiratory symptoms after service.  She also observed such symptoms continuously until his death in 1972.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease established as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board notes initially that, although the Veteran served during a period of war, and may have engaged in combat with the enemy, his direct account of the events of combat service are not before the Board and are not determinative in this case.  The combat rule does not extend to the appellant's account.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The death certificate is of record in this case, and shows that the Veteran died in June 1972, more than 20 years after service separation, of broncho-pneumonia.  

The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time of death and cause of death.  It is also uncontested that, at the time of death, service connection was not in effect for any respiratory disorder.  Accordingly, to establish service connection for the cause of death, it must be shown that the broncho-pneumonia that caused the Veteran's death is related to an injury or disease in service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a respiratory injury or disease, to include broncho-pneumonia, in service; that symptoms of broncho-pneumonia were not chronic in service; and that symptoms of broncho-pneumonia were not continuous after service.  

As noted above, there are no service records in this case that would indicate whether the Veteran was treated for respiratory complaints in service, or whether he had a respiratory disorder at service separation.  There also are no post-service treatment records that would indicate continuity of symptomatology after service.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board finds the gap between discharge from active service (1949) and the Veteran's death of broncho-pneumonia as highly significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

While the appellant now contends that he experienced symptoms continuously during this period, this assertion is inconsistent with the Veteran's inaction during his lifetime regarding filing a claim for service connection and/or seeking medical treatment for his symptoms from VA.  This inaction in the face of purported symptomatology is evidence that tends to show that he either did not experience symptoms continuously since service, or that he did not believe his symptoms to be service connected.  The Board's finding is underscored by the appellant's recent assertion that the Veteran told her that he began experiencing symptoms in the service.  Thus, according to the appellant, he understood his symptoms to be service related, and yet never filed a claim for compensation, and never sought treatment from VA.

In addition, the fact that the appellant did not file a claim with VA until more than 35 years after the Veteran's death is evidence that tends to show that she did not always believe his death to be service-connected.  Indeed, her initial description of her reasons for filing the claim (July 2008 VA Form 21-4138) was that she had no means to support herself now, as she was sickly due to old age.  

The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in her own case, but the Board is not free to ignore her assertion as to any matter upon which she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate events as she remembers them.  Thus, her competency is not at issue with regard to recounting the events of that time or with recalling the Veteran's statements made to her.  Rather, it is her credibility which the Board finds is lacking.  Given the appellant's assertion that the Veteran understood his symptoms to be related to service, it would have been reasonable to expect him to seek treatment or compensation from VA, and it would have been reasonable to expect the appellant to seek compensation from VA.   Simply put, the inaction of the Veteran for so many years after service and the inaction of the appellant for so many years after the Veteran's death is more convincing than the appellant's later assertions made in support of a claim for monetary benefits.  

The appellant attempted to explain her inaction regarding filing a claim in a July 2008 VA Form 21-4138, on which she reported that she did not have needed documents, including social security numbers, and that financial constraints also played a role.  It is at the very least counterintuitive that financial constraints should delay filing a claim for monetary benefits, and it is also inconsistent with her assertion made in the same document that she ultimately filed the claim because she had no means to support herself.  Her assertion that the lack of documents and social security numbers should delay her claim by more than 35 years is also unconvincing.  

The appellant has also submitted several affidavits from those who purported to know the Veteran, in support of her claim.  Several of these provide no relevant evidence, but simply attest to the Veteran's service, a fact which is not in doubt.  An October 2008 letter from D.P.N., a life-long friend of the Veteran, includes his account that he saw the Veteran in 1950 and that he was skinny at that time.  The Veteran reported to him that this was due to health problems.  Even if found to be credible, the fact of the Veteran's low weight due to health problems does not tend to show that he had a respiratory disorder, or broncho-pneumonia.  Thus, the evidence is not relevant.  

A February 2009 sworn affidavit of P.C., a cousin of the Veteran, attests to his understanding that the Veteran experienced coughing and chest and back pain in service and until the time of his death.  According to P.C., when he asked the Veteran about his coughing, the Veteran replied that, "although he enjoyed his stint with the Scouts he started experiencing those coughs (together with chest and back pains) when he was in the service."  As discussed in regard to the appellant's similar assertion above, this account of the Veteran specifically asserting and describing an in-service onset of symptoms in response to a question about his coughing is inconsistent with the Veteran's inaction regarding VA treatment and/or claims during his lifetime and is unconvincing.  

The Board finds that the broncho-pneumonia that caused the Veteran's death is not related to active service.  There is no credible opinion of record that relates broncho-pneumonia to service.  The appellant's opinion is based fundamentally on a noncredible account of symptoms being noted in service and continuous symptomatology after service.  

In summation of the Board's findings, the cause of the Veteran's death was broncho-pneumonia.  At the time of death, service connection was not in effect for any respiratory disorder.  The Veteran did not sustain a respiratory injury or disease, to include broncho-pneumonia, in service.  Symptoms of a respiratory disorder were not chronic in service.  Symptoms of a respiratory disorder have not been continuous since service separation.  And, the broncho-pneumonia that caused the Veteran's death is not related to active service.  Based on these findings, the Board concludes that service connection is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


